Exhibit 15

ACKNOWLEDGEMENT OF INDEPENDENT AUDITORS

 

The Board of Directors
First Midwest Bancorp, Inc.:



We are aware of the incorporation by reference in the following Registration
Statements of our report dated May 14, 2001 and August 10, 2001 relating to the
unaudited consolidated interim financial statements of First Midwest Bancorp,
Inc. that are included in its Form 10-Q for the quarters ended March 31, 2001
and June 30 2001:

 

o Registration Statement (Form S-3 No. 33-20439) pertaining to the First Midwest
Bancorp, Inc. Dividend Reinvestment and Stock Purchase Plan

o Registration Statement (Form S-8 No. 33-25136) pertaining to the First Midwest
Bancorp, Inc Savings and Profit Sharing Plan

o Registration Statement (Form S-8 No. 33-42980) pertaining to the First Midwest
Bancorp, Inc. 1989 Omnibus Stock and Incentive Plan

o Registration Statement (Form S-8 No. 333-42273) pertaining to the First
Midwest Bancorp, Inc. 1989 Omnibus Stock and Incentive Plan

o Registration Statement (Form S-8 No. 333-61090) pertaining to the First
Midwest Bancorp, Inc. 1989 Omnibus Stock and Incentive Plan

o Registration Statement (Form S-8 No. 333-50140) pertaining to the First
Midwest Bancorp, Inc. Non-employee Director Stock Option Plan

o Registration Statement (Form S-8 No. 333-63095) pertaining to the First
Midwest Bancorp, Inc. Non-employee Director Stock Option Plan

o Registration Statement (Form S-8 No. 333-63097) pertaining to the First
Midwest Bancorp, Inc. Nonqualified Retirement Plan

 

/s/ Ernst & Young, LLP


Chicago, Illinois

August 10, 2001

 

 